Citation Nr: 0718517	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  06-24 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension. 

2.  Entitlement to a compensable rating for limitation of 
motion of the right ring finger.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from July 1977 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, granted service connection for 
right ring finger limitation of motion and assigned a 0 
percent (non-compensable) rating, effective from October 27, 
2003.  

This matter further comes before the Board from a February 
2005 rating decision which granted service connection for 
hypertension and assigned a 10 percent rating, effective from 
October 27, 2003.  In December 2006, the Board remanded this 
matter in order for the veteran to be scheduled for a Travel 
Board hearing at the RO.  In January 2007, the veteran 
testified at a hearing at the RO before the undersigned 
Acting Veterans Law Judge.  


FINDINGS OF FACT

1.  The veteran's service-connected hypertension has not been 
manifested by diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more, at any time 
since October 27, 2003. 

2.  The veteran's service-connected right ring finger 
disability is manifested by complaints of cold sensitivity 
and loss of sensation in the fingertip; any residuals 
attributable to the service-connected right ring finger 
disability do not approximate amputation of the ring finger.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension  have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.104, Diagnostic Code 
(DC) 7101 (2006).

2.  The criteria for a compensable rating for the service-
connected limitation of motion of the right ring finger have 
not been met.  38 U.S.C.A. § 1155, 5103, 5103A  (West 2002); 
38 C.F.R. §§ 3.159, 4.71a, DCs 5155, 5227, 5230 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The Court of Appeals for Veterans Claims (CAVC) has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In November 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and of VA's duty to assist him in substantiating his 
claims under the VCAA.  This letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing that his 
disabilities had increased in severity, or to provide a 
properly executed release so that VA could request the 
records for him.  

The Board finds that the content of this letter to the 
veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, an SOC was 
prepared in July 2006, and an SSOC in August 2006 provided 
him with yet an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claims have been 
obtained and associated with the claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Moreover, the veteran has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claims under the VCAA.  Therefore, 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The CAVC has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
CAVC in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  He was notified of the 
Dingess precedent in January 2007, and of how VA assigns 
disability ratings or effective dates.  Moreover, since the 
claims are herein being denied, such matters are moot.

II.  Relevant Law and Regulations

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran is appealing the original assignment of a 
disability evaluations following awards of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this case, the period in question is from October 
27, 2003, to the present.

III.  Analysis

In January 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge.  He testified that if he did not 
take his blood pressure medication for just one day then his 
blood pressure would shoot up.  He indicated that if he took 
his medication regularly, his blood pressure was regulated, 
but that after a period of time he would have to switch to 
another medication because his body would start to get too 
familiar with a certain medication and his blood pressure 
would rise, sometimes to 180/100.  

He claimed that just because his blood pressure was normal 
when it was checked did not mean his blood pressure was not a 
issue, rather, he claimed it just meant he was following his 
doctor's advice, taking his medication, and trying to eat 
right and exercise.  With regard to his right ring finger, he 
testified that he had lived with it for 15 years, and that it 
was not a big issue for him.  

Increased Rating for Hypertension

The veteran's hypertension is rated under DC 7101.  Under DC 
7101, a 10 percent rating is assigned where the diastolic 
pressure is predominantly 100 or more, or; the systolic blood 
pressure is predominantly 160 or more.  A 10 percent rating 
is the minimum evaluation for an individual with a history of 
diastolic pressure that is predominantly 100 or more, or who 
requires continuous medication for control.  A 20 percent 
rating is warranted where the diastolic pressure is 
predominantly 110 or more, or the systolic pressure is 
predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101.

The Board notes that during the pendency of this appeal, a 
change was made to the criteria used to evaluate disabilities 
evaluating hypertension.  See 71 Fed. Reg. 52,457-52,460 
(Sept. 6, 2006).  This change added a Note (3) to the 
criteria at DC 7101 that directed that hypertension is to be 
evaluated separately from hypertensive heart disease and 
other types of heart disease.  As service connection has not 
been granted for heart disease, the recent amendment to the 
regulations is not for application in this case.

On VA examination in December 2004, it was noted that the 
veteran took medication for high blood pressure starting in 
June 1991, and did not need such medication again until July 
1997.  He reported he took medication and that mostly his 
blood pressure was under control.  On examination, his blood 
pressure reading while sitting was 130/80, supine was 120/80, 
and standing was 130/80.  The assessment was that the veteran 
had essential hypertension from 1997, which was under good 
control with medication.  

On VA examination in February 2005, the veteran reported 
taking oral medication for high blood pressure.  On 
examination, his blood pressure readings were 120/86, 120/86, 
and 120/86.  The diagnosis was hypertension of essential 
type, and it was noted that his blood pressure was moderately 
well controlled with medication.

Treatment records from the East Orange VA Medical Center 
dated from December 2005 through May 2006, showed that the 
veteran's hypertension was controlled with medication and 
relatively stable.  In December 2005 he had a blood pressure 
reading of 150/90, in January 2006 he had readings of 126/76 
and 128/76, in March 2006 he had a reading of 126/80, and in 
May 2006 he had a reading of 130/75.  

A review of the objective evidence of record shows that there 
is no basis for a higher rating for the veteran's 
hypertension at any time during the pendency of his appeal.  
The blood pressure readings on VA examinations and in VA 
treatment records simply do not reflect predominant blood 
pressures that would satisfy the criteria for a higher 
rating.  Indeed, the veteran concedes as much, saying that 
his blood pressure readings are regulated because he 
continues to take blood pressure medication.  

While the veteran has essentially contended that his blood 
pressure is an on-going issue, and that but for his taking 
his medication his blood pressure readings would be high, the 
Board notes that the currently-assigned 10 percent rating, 
pursuant to DC 7101, already considers such a scenario.  
Specifically, DC 7101 provides for a 10 percent disability 
rating for an individual who has a history of high diastolic 
readings (predominantly 100 or more) who requires continuous 
medication for control.  

In this scenario, the individual presumably (like the 
veteran) currently has normal and stable blood pressure 
readings due to taking regular medication, but is nonetheless 
granted a 10 percent rating due to past high blood pressure 
readings and the current need for continuous medication for 
control.  

Thus, although the Board is sympathetic to the veteran's 
concerns regarding the effect hypertension may have on his 
bodily systems in the future and his current need for 
medication to control his blood pressure as expressed at the 
Travel Board hearing, there is no basis for the grant of a 
rating in excess of 10 percent for hypertension at this time.  
The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a basis for granting a rating in 
excess of 10 percent for hypertension.

Compensable Rating for Limitation of Motion of the Right Ring 
Finger

The veteran's service-connected limitation of motion of the 
right ring finger is evaluated under DC 5230, which provides 
that a noncompensable (0 percent) rating is assigned for any 
limitation of motion for the ring or little finger.  This is 
the only evaluation available under this diagnostic code.

The Board will also consider DC 5227, which provides for a 
noncompensable rating for favorable or unfavorable ankylosis 
of the ring finger (of the major or minor hand).  This is 
also the highest rating available.  The Note to DC 5227 
states that the evaluator should also consider whether 
evaluation as amputation is warranted and whether additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.

Under DC 5155 (ring finger amputation), a 10 percent rating 
is warranted for amputation at the proximal interphalangeal 
joint or proximal thereto (either hand), without metacarpal 
resection.  With metacarpal resection (more than 1/2 of that 
bone lost), a 20 percent rating is warranted (either hand). 

On VA examination in December 2004, the veteran reported that 
in September 1982, while in service, he sustained a crush 
injury to his right middle and ring finger tips.  He 
underwent amputation of the complete distal phalanges for the 
right middle finger and partial distal phalanges amputation 
for the right ring finger along with a skin graft.  Since the 
surgery, he reported experiencing coldness mainly during cold 
weather, and a loss of feeling at the fingertips.  

He denied pain, use of an assistive device, or additional 
limitation following repetitive use or during flare-ups.  It 
was noted that he is right handed.  He worked in the self-
storage industry and his job mainly involved computer work.  
He was independent in activities of daily living, and 
reported there had been no treatment since the surgery.  

Examination showed surgical incisions over the right middle 
and ring fingertips.  He had a partial distal phalange of the 
right ring finger.  There was no tenderness to palpation and 
sensation was impaired to light touch over the tip of both 
fingers.  Right ring finger DIP (distal interphalangeal) 
range of motion was from 0 to 30 degrees without pain, PIP 
(proximal interphalangeal) range of motion was from 0 to 90 
degrees without pain, and MCP (metacarpophalangeal joint) 
range of motion was from 0 to 45 degrees without pain.  There 
was no swelling or erythema noted.  

The impressions included status post amputation of right ring 
finger involving partial phalanges, in 1982, with persistent 
coldness sensation over fingertips during cold weather.  

In view of the forgoing, the Board concludes that the 
evidence of record does not show that the veteran's service-
connected right ring finger disability meets the criteria for 
a compensable rating under any applicable diagnostic code.  
Essentially, the diagnostic codes pertaining to limitation of 
motion or ankylosis of the ring finger do not provide for a 
compensable rating, regardless of severity.  

With regard to the Note associated with DC 5227, the Board 
finds that evaluation as an amputation is not warranted, as 
there is no deformity of the right fourth finger/hand/wrist, 
and there is no other impairment which has been associated 
with the service-connected right ring finger disability.  

As to whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand, the Board 
notes that the right middle finger has already been assigned 
a 10 percent rating, and there has been no impairment 
reported or noted regarding the other fingers of the right 
hand.  There is also no evidence showing that the service-
connected right ring finger disability interferes with 
overall function of the hand.  Accordingly, a compensable 
rating is not warranted under the provisions of the Note 
associated with DC 5227.

With respect to the possibility of entitlement to a 
compensable evaluation under 38 C.F.R. §§ 4.40 and 4.45, the 
Board has also considered whether a compensable rating 
evaluation could be assigned on the basis of functional loss 
due to complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202, 
204-206 (1995).  The Board finds that there is insufficient 
evidence of objective pain on motion, or any other functional 
loss, to warrant a compensable rating.  

The veteran has reported having cold sensitivity and loss of 
sensation in the right ring finger tip, however, the evidence 
fails to show that he has complains of any right ring finger 
pain, or that he has residuals from the right ring finger 
disability which are analogous to an amputation.  The Board 
therefore concludes that the evidence does not show that 
there is functional loss due to pain to warrant a compensable 
rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.

The Board has also considered referral for consideration of 
an extraschedular rating; however, the evidence of record 
does not demonstrate that the service-connected right ring 
finger disability results in marked interference with earning 
capacity or employment beyond the interference that is 
contemplated by the assigned evaluation, or that the 
disability has necessitated frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996).

In view of the foregoing, the Board concludes that the 
preponderance of the evidence of record does not meet the 
criteria for a compensable rating for the service-connected 
right ring finger disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case, and the 
appeal is denied.


ORDER

A rating in excess of 10 percent for hypertension is denied. 

A compensable rating for limitation of motion of the right 
ring finger is denied.


____________________________________________
L. A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


